DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 2/28/22.
Claims 1, 2, 4-7, 10-30 are pending. Claims 1, 2, 4-7, 10, 11, and 25-30 have been examined on the merits.  Claims 12-24 were previously withdrawn.   Claims 3, 8 and 9 were previously cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/28/22 has been entered.  
Withdrawn Rejections
The rejections under Villagran et al. (US 2002/0039617) in view of AU 8654063A 1985 Derwent Abstract 2 pages, Sathivel (US 2009/0238930), and Kelleher et al. (US 2012/0171352) have been modified.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 10, 11, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Villagran et al. (US 2002/0039617) as evidenced by Wisler et al. (US 5202145) in view of AU 8654063A 1985 Derwent Abstract 2 pages, Sathivel (US 2009/0238930), and Kelleher et al. (US 2012/0171352).
Regarding Claim 1:  Villagran discloses a food composition containing insoluble denatured protein particles wherein the insoluble protein is present at greater than 50% of the total protein and wherein the proteins have a particle size of 1 to 5 um [abstract; 0026; claims 5 and 8].  Villagran discloses that the protein can be from animal sources [0045]. Villagran also discloses that protein can have its solubility reduced by many mechanisms.  Villagran discloses preparing the food in an acidic environment and including a food grade acid in lowering the pH to from about 3.7 to about 4.2 to cause it to become insoluble [0018; 0051; 0052].  Villagran discloses including the protein in acidic food products.  The acidic food products are ready to drink coffee (containing milk and coffee solids) and orange drinks [Ex. 4. 5, 7, 8, 9, 10, 12].  Wisler teaches coffee flavored milk beverages, orange juice, and coffee as acidic [col. 1, lines 9-18; col. 3, lines 36-47]. 
Villagran does not explicitly disclose the fat content of the protein is less than 8% by weight of total solids.
Villagran does not disclose that the starting material is poultry.
Villagran does not disclose partially enzymatically broken down collagen bonds.
AU 8654063A “AU 063” discloses partially hydrolyzed poultry raw material [abstract].  ‘063 discloses that the partial hydrolyzation does not give rise to off flavors and is the result of enzymatic treatment of meat and bone [abstract].  Although, it does not explicitly disclose collagen it is known in the art that collagen is found in both meat and bone and therefore it would have been obvious that the product would have contained broken collagen bonds. 
Sathivel discloses a composition comprising at least about 70% protein, at least about 75% [0034], less than about 8% fat [0041], and a particle size of less than about 65μm [0045].  Sathivel 
Kelleher discloses meat trimmings from mechanically separated chicken and that the average particle size is 0.5 to 4mm [0022].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Villagran to include a fat content of less than 8% as in Sathivel in order to provide the composition as a more desirable fat substitute.
Further, it would have been obvious to utilize partially hydrolyzed protein material as in “AU 063” in order to provide flavor compound that does not have a lot of off flavors. 
	Although Villagran discloses about 40% to about 60% total protein, it would have been obvious to modify the total protein content since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the starting material of Villagran for the mechanically separated chicken of Kelleher in order to provide a different source of protein since Sathivel discloses that the protein sources can be animal derived protein sources [0028].
Regarding Claims 4 and 5:  Villagran discloses a composition as discussed above in claim 1.  
Sathivel discloses a high amount of amino acids [0036, 0037] and discloses a total amino acid of 999.3 [Table 3] but does not explicitly disclose wherein said composition comprises amino acids having an amino acid profile that scores at least 90 Protein Digestibility Corrected Amino Acid Score (PDCAAS) compared to egg (claim 4); wherein said composition comprises amino acids having an amino acid profile that scores a perfect 100 PDCAAS compared to egg (claim 5).

Regarding the amino acid profile and PDCAAS, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 6 and 7:  Villagran discloses a composition as discussed above in claim 1.  
Sathivel discloses a high amount of amino acids [0036, 0037] and discloses a total amino acid of 999.3 [Table 3] but does not explicitly disclose wherein said composition has a Protein Efficiency Ratio (PER) score of greater than 60 as compared to egg protein on PER tests performed on rats (claim 6); wherein said composition has a PER score of greater than 80 as compared to egg protein on PER tests performed on rats (claim 7).
  Regarding the PER score as compared to egg protein on PER tests performed on rats, the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
Regarding the PER score, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding Claims 10 and 11: Villagran discloses a composition as discussed above in claim 1.  Villagran does not disclose the process steps as disclosed in claims 10 and 11.
However, regarding the process steps of the claims, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claims 10 and 11 have been considered regarding its disclosure of the composition.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  
Regarding Claim 25:  Villagran discloses a composition as discussed above in claim 1.  
Villagran does not disclose the protein concentrates as dietary supplements.
Sathivel discloses that the composition can be used as food supplements for the fitness and bodybuilding markets which is synonymous with dietary supplements [0094]. 
However, claim 25 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a 
Regarding Claims 26-28: Villagran discloses a composition as discussed above in claim 1.  
Villagran does not explicitly disclose wherein said composition is used as a prebiotic supplement or as a component of a prebiotic supplement (claim 26); wherein said composition is used to alter or to maintain a gut microbiome of a mammal (claim 27); wherein said composition is used to achieve or maintain a balance of bacterial species in the intestinal tract of a mammal (claim 28).
However, claims 26-28 recite the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 29:  Villagran discloses a composition as discussed above in claim 1.  
Villagran discloses the protein in a food product [abstract].
Sathivel discloses that the protein composition can be administered to a human which is a mammal [0094].
Villagran as modified by Sathivel does not explicitly disclose wherein said protein formulation serving at least one function selected from the group consisting of promoting growth of 
However, claim 29 recites the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 30:  Villagran discloses a composition as discussed above in claim 1.  
Villagran discloses the protein in a food product [abstract].
Sathivel discloses that the protein composition can be administered to a human which is a mammal [0094].
Villagran as modified by Sathivel does not explicitly disclose wherein said composition is used as a component of a protein formulation to be administered to a living organism selected from the group consisting of a fish, a bird, and a domestic animal, said composition serving at least one function selected from the group consisting of promoting growth of certain gut bacterium in said organism, maintaining a specific gut microbiome, enhancing immune response, modulating inflammatory response of said organism, and combination thereof.
However, claim 30 recites the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Villagran et al. (US 2002/0039617) in view of AU 8654063A 1985 Derwent Abstract 2 pages, Sathivel (US 2009/0238930), and Kelleher et al. (US 2012/0171352) as applied to claim 1 above and in further view of Garwood (US 2005/0260311).
Regarding Claim 2:  Villagran as modified discloses as discussed above in claim 1.  Villagran discloses that any food grade acid may be used.  Villagran does not disclose that the food grade acid is carbon dioxide or carbonated water.  
Garwood disclose an acidic solution of carbon dioxide for decontamination of meat [0071].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Villagran to include the acidic carbon dioxide solution as in Garwood since Villagran disclose that any food grade acid maybe used it would have been obvious to utilize the recited acidic agents.
Response to Arguments
The rejections under Villagran et al. (US 2002/0039617) in view of AU 8654063A 1985 Derwent Abstract 2 pages, Sathivel (US 2009/0238930), and Kelleher et al. (US 2012/0171352) have been modified.
Applicants assert that Villagran teaches away from an acidic pH and does not disclose an acidic food composition. 
The Examiner disagrees because Villagran expressly discloses making the composition in the presence of acidic/pH reducing ingredients such as food grade acids and discloses attaining a pH in the acidic range.  Villagran also discloses using the protein in acidic foods such as orange juice and 
A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).   Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793